KEATY, Judge.
liFor the reasons set forth in the companion and consolidated case hereto, Zaveri v. Husers, 16-866 (La.App. 3 Cir. 6/21/17), — So.3d -, 2017 WL 2672307, the April 29, 2016 judgment of the trial court in favor of Denis and Linda Husers against Mukesh and Kailash Zaveri, Champion Custom Home Builders, LLC, and The City of Lake Charles (the City) is affirmed in all respects. The August 12, 2016 order denying the Motions for Judgment Notwithstanding the Verdict filed by Mukesh and Kailash Zaveri and by Denis and Linda Husers is also affirmed. The answer to appeal filed by Denis and Linda Husers is denied. All costs of this appeal are assessed against Mukesh and Kailash Zaveri.
AFFIRMED.